             Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 1 of 23 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant



                                      United States District Court
                                                                     for the

                                                         Eastern District of Virginia

             In the Matter of the Search of                                                                          CLERK, U.S. D.oTRICTU'i
                                                                                                                        AI.EXAND"'^
         (Briefly describe the property to be searched
          or identify the person by name and address)                                Case No. 1:19-SW-104
         1115 SOUTH WILUAMSBURG COURT
                STERLING, VIRGINIA 20164


                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peijury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the              Eastern               District of             Virginia                 , there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B.


          The basis for the search underfed. R. Grim. P. 41(c) is (check one or more)'.
                sfevidence of a crime;
                sfcontraband, fruits ofcrime, or other items illegally possessed;
                O property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Code Section                                                            Ojfense Description
        21 U.S.C.§§ 841(a)(1)                                              Conspiracy to Distribute Heroin
        and 846


          The application is based on these facts:

        See attached Affidavit.


          0 Continued on the attached sheet.
          □ Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attachjed sheet


                                                                                                  Applicant's signature

                                                                                             TFO Jenna Sullivan, DBA
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.
                                                                                            /S/
                                                                          John F. Anderson
Date:                                                                     l lnitnH                       fi i; ' '
                                                                                                    Judge's signature

City and state: Alexandria, Virginia                                      The Honorable John F. Anderson, U.S. Magistrate Judge
                                                                                                  Printed name and title
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 2 of 23 PageID# 2
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 3 of 23 PageID# 3
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 4 of 23 PageID# 4
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 5 of 23 PageID# 5
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 6 of 23 PageID# 6
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 7 of 23 PageID# 7
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 8 of 23 PageID# 8
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 9 of 23 PageID# 9
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 10 of 23 PageID# 10
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 11 of 23 PageID# 11
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 12 of 23 PageID# 12
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 13 of 23 PageID# 13
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 14 of 23 PageID# 14
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 15 of 23 PageID# 15
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 16 of 23 PageID# 16
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 17 of 23 PageID# 17
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 18 of 23 PageID# 18
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 19 of 23 PageID# 19
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 20 of 23 PageID# 20
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 21 of 23 PageID# 21
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 22 of 23 PageID# 22
Case 1:19-sw-00104-JFA Document 1 Filed 02/15/19 Page 23 of 23 PageID# 23
